658 N.W.2d 467 (2003)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jesse D. PALMER, Defendant-Appellant.
Docket No. 121600, COA No. 228080.
Supreme Court of Michigan.
April 2, 2003.
On order of the Court, the delayed application for leave to appeal from the April 9, 2002 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. *468 KELLY, J., dissents and states as follows:
This Court should adopt a standard of review for alleged errors in scoring under the sentencing guidelines. A large percentage of the cases that are brought to us involves criminal matters and many of these challenge guidelines scoring. Yet we have established no clear standard of review for such challenges.
Here, defendant has raised and preserved the guidelines scoring issue. There is an actual controversy because changing the scoring could reduce defendant's sentence. We cannot properly analyze this appeal and the many other defendants' appeals until a standard of review for guidelines scoring is in place.